DENNIS, J.
I am of the opinion that the provisions of the will of John L. Crise, both as to the payment of income to the children of his second wife and as to the time fixed by him for the division of his estate, as made in the eighth clause of his will, are legal and valid; and that, no matter at what period the interests of said children may be considered to have vested, the limitations as to the periods of payment must be observed. The intention of the testator upon both of these points is clear, and I know of no rule of law which would authorize the Court to defeat it. The estate given to these children is not, as is argued, a fee-simple estate; but, even if it should be so held, I cannot assent to the contention of the learned counsel for the plaintiff that, under the terms of this will, the Court has the power to anticipate either the periods of payment or division, as fixed by the testator.